Citation Nr: 1700455	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  15-19 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss disability. 

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder, with alcohol dependence in remission.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from March 1958 to March 1985.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The issue of an increased evaluation for posttraumatic stress disorder (PTSD) with alcohol dependence in remission is addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's bilateral hearing loss has been shown at worst with Level VII hearing acuity in the right ear and Level V in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  

Separate diagnostic codes identify the various disabilities.  The Veteran's bilateral hearing loss is currently assigned a 30 evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The Rating Schedule establishes 11 auditory acuity Levels designated from Level I through Level XI, for profound deafness. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

The relevant evidence includes a January 2014 VA examination report, which noted the following pure tone thresholds, in decibels:





HERTZ


1000
2000
3000
4000
Avg.
RIGHT
30
75
75
75
64
LEFT
35
45
65
70
54

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 68 percent in the left ear.  These hearing impairment levels correspond to Level VI in the right ear and Level V in the left ear under Table VI.  The Board notes that the Veteran's right ear hearing loss meets the criteria for exceptional patterns of hearing impairment because puretone threshold is 30 decibels at 1000 Hertz and 75 decibels at 2000 Hertz.  38 C.F.R. § 4.86(b).  Accordingly, the Board has evaluated the Veteran's right ear under Table VIA which showed that a puretone threshold average of 64 results corresponds to Level V, so Table VI provides a higher numeral (VI).  In accordance with 38 C.F.R. § 4.86(b), elevating that numeral will result in Level VII for the right ear.  When Level VII in the right ear and Level V in the left ear are applied to Table VII, a 30 percent evaluation is warranted.  Id. 

The Board has also considered the Veteran's lay assertions regarding his diminished hearing and its impact on his daily life.  Nevertheless, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321 (b) (2016).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for each disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required. 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  The Veteran's bilateral hearing loss is evaluated pursuant to 38 C.F.R. § 4.85 and 4.86, Diagnostic Code 6100.  The criteria are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The January 2014 VA examination report showed that the Veteran's hearing loss caused his wife to repeat her conversation and that he missed words during conversation.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  

In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment were present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current Rating Schedule criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the criteria set forth in the Rating Schedule. 

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability and the Veteran and his representative have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected bilateral hearing loss, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected bilateral hearing loss varied to such an extent that a rating greater or less than 30 percent would be warranted. 

In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that this disability renders him totally unemployable.  Accordingly, a claim for a total rating for compensation purposes based upon individual unemployability has not been raised.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for entitlement to a rating in excess of 30 percent for the Veteran's bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for bilateral hearing loss disability is denied.


REMAND

The Veteran was last afforded an examination for PTSD in January 2014.  Since that examination, the Veteran contended that he has a dependency on sleep medication, which was not addressed in the January 2014 examination.  Review of the January 2014 examination report shows that while the Veteran's alcohol use was discussed, there was no indication that his drug dependency was raised.  Therefore, on remand, the Veteran must be afforded an examination to address the current nature and severity of his service-connected psychiatric disability.  

Additionally, on remand, all outstanding records should be identified and obtained.  

The case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After any additional records are associated with the claims file, the Veteran must be afforded a VA psychiatric examination to determine the severity of his service-connected PTSD, with alcohol dependency in remission.  The entire electronic claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected PTSD.  The examiner must comment on the severity of the PTSD and report all signs and symptoms necessary for evaluating the disability under the Rating Schedule.  The examiner must specifically address any drug dependency, to include sleep medications.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


